Citation Nr: 0403540
Decision Date: 02/06/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-16701	)	DATE FEB 06 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1966 to August 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2000 rating decision by the RO that denied an evaluation in excess of 30 percent for PTSD.  

In a July 2003 decision, the Board denied the veterans claim for an evaluation in excess of 30 percent for PTSD. As outlined in the decision below, a motion filed by the appellant to vacate the Board's July 2003 decision was granted. A separate Board decision will address a de novo review of these issues.


FINDINGS OF FACT

Medical evidence associated with the appellant's claims for an evaluation in excess of 30 percent for PTSD were in VA custody at the time of the Board's July 2003 decision, although not associated with the claims file.


CONCLUSION OF LAW


Vacatur of the Board's July 2003 decision on the issue of entitlement to an evaluation in excess of 30 percent for PTSD is warranted. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904 (2003).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 20.904, an appellate decision may be vacated by the Board at any time upon request of the appellant or his or her representative, or on the Board's own motion, on the following grounds:

(a) Denial of due process

Examples of circumstances in which denial of due process of law will be conceded are:

(1) When the appellant was denied his or her right to representation through action or inaction by [VA] or [the Board],

(2) When a Statement of the Case or required Supplemental Statement of the Case was not provided, and

(3) When there was a prejudicial failure to afford the appellant a personal hearing. (Where there was a failure to honor a request for a hearing and a hearing is subsequently scheduled, but the appellant fails to appear, the decision will not be vacated).


(b) Allowance of benefits based on false or fraudulent evidence. Where it is determined on reconsideration that an allowance of benefits by the Board has been materially influenced by false or fraudulent evidence submitted by or on behalf of the appellant, the prior decision will be vacated only with respect to the issue or issues to which, within the judgment of the Board, the false or fraudulent evidence was material. 38 C.F.R. § 20.904.

Following the Board's July 2003 decision, the Board received from the RO the copies of VA clinical records relevant to the veterans current claim created prior to the July 2003 decision but not associated with the claims file when the Board rendered that decision.

The Board finds that its July 2003 denial of an evaluation in excess of 30 percent for PTSD, without consideration of the pertinent evidence constructively of record, constituted a denial of due process. See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file). Accordingly, the decision must be vacated as to those issues.

Therefore, a new decision will be entered as if the July 2003 decision by the Board had never been issued on those issues.


ORDER

The July 2003 Board decision denying an evaluation in excess of 30 percent for PTSD is vacated.  




	                        ____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	



Citation Nr: 0315474	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That decision continued a 30 percent 
evaluation for PTSD that was initially granted by rating 
action in February 1998.   

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2002) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The veteran has satisfied each of these 
requirements.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by sleep 
difficulty, dreams of Vietnam, anxiety, alcohol abuse, 
paranoia, panic attacks, and recent Global Assessment of 
Functioning (GAF) scores ranging from 60 to 65. 

2.  The veteran has not shown occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, nor has more than considerable social and 
industrial inadaptability been shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

In a letter dated in August 2001, the RO provided notice of 
the evidence needed to substantiate the veteran's claims.  
This letters also provided information as to what evidence 
the veteran was responsible for obtaining and what evidence 
VA would undertake to obtain.  As such, the Board finds that 
the veteran has been properly notified of the evidence needed 
to substantiate his claims, in addition to what evidence he 
is responsible for obtaining.  Charles v. Principi, 16 
Veteran. App.    (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability.  On the most recent 
examination the examiner suggested that the veteran be 
evaluated during a period when he had not consumed alcohol.  
However, the veteran has reportedly consumed alcohol during 
all recent examinations.  Thus, it does not appear feasible 
to examine him at a time when he had not consumed alcohol.  
Further, the examiner made this suggestion in the context of 
determining the proper diagnosis.  The issue in this case 
involves the severity of current disability and not the 
correct diagnosis.

Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits

Factual Background

A May 1995 VA clinical note reflected the veteran's PTSD 
complaints to include combat, intrusive thoughts, nightmares, 
avoidance, drinking, and anxiety.  William Weeks, MD assessed 
PTSD, and in a June 1995 note, described secondary alcohol 
dependence in remission.  In July 1995, the veteran submitted 
a statement from Dr. Weeks regarding his PTSD treatment and 
his inability to work due to the severity of his symptoms.  

Michael Evans, MD, examined the veteran in October 1995.  The 
diagnosis was PTSD, by history with alcohol dependence.  The 
veteran's Global Assessment of Functioning (GAF) score was 
75.  

In October 1995, Dr. Rauter noted the veteran's history of 
PTSD, current alcohol dependence, and personality disorder.  
The examiner noted the veteran was able to complete a regular 
workweek, but had difficulties with periods of stress or 
drinking.

In August 1996, the veteran was approved for SSA disability 
benefits.  

In July 1997, Theresa Batchelder examined the veteran for SSA 
purposes.  The report was signed by Lawrence G. Jasper, Ph.D.  
The diagnosis was PTSD, chronic, by history, mental status 
examination, and psychological test evidence; rule out 
alcohol dependence, in sustained, partial remission.  

Later that year, Michael A. Schneider, Ph.D, examined the 
veteran.  The examiner noted the veteran's difficulty 
interacting appropriately on the job and dealing with 
stressors.  However, he observed his ability to perform 
within reasonable limits in the context of a psychiatric 
evaluation.  The veteran's significant personality issues 
would likely cause him to experience a higher than average 
number of disruptions to pace which would be unreasonable 
during the course of a normal workday and week.  

An undated notation reported that there was "no indication 
that the [veteran's] alcohol abuse is primarily responsible 
for his problems in interpersonal relations or dealing with 
stress."  

In October 1997, the veteran underwent a VA examination.  The 
Axis I diagnosis was PTSD with delayed onset.  The assigned 
GAF score was 51.  

In February 2000, Dr. Jasper examined the veteran.  The 
examiner noted alcohol on the veteran's breath.  The veteran 
stated that he had drunk 2 beers, hours prior to the visit.  
The veteran complained of "PTSD, nerves, jumpy, 
nightmares."  He disliked discussions about his combat 
experiences and avoided therapy for that reason.  His family 
history was reported to be negative for psychiatric, 
substance abuse, learning disability, and neurological 
disorders.  

In a March 2000 VA examination, the examiner reviewed the 
claims file.  On mental status examination, the veteran 
appeared relaxed and tried to read what the examiner wanted 
to hear in response to questioning.  The veteran's long-term 
and short-term memory appeared to be somewhat impaired, most 
likely by alcohol abuse and dependence.  The veteran reported 
that he enjoyed living alone.  The VA examiner noted that in 
Dr. Jasper's report, the veteran was given the PSTD symptoms 
in order to get the diagnosis of PTSD.  The VA examiner did 
not believe the veteran suffered from PTSD.  The Axis I 
diagnosis was alcohol dependence with alcohol-induced mood 
disorder, and PTSD by previous evaluations only.  Antisocial 
personality disorder was also diagnosed with a GAF score of 
65.  

In June 2000, the VA examiner who had evaluated the veteran 
in March 2000, re-examined the veteran.  He noted many 
discrepancies in the records.  The examiner questioned Dr. 
Jasper's 1997 and July 2000 diagnoses of PTSD.

In July 2000, the examiner reviewed the veteran's claims file 
and administered tests to address the discrepancies in his 
PTSD diagnosis.  The veteran's complaints included difficulty 
being around people, avoidance of situations that irritate 
him, nervousness around people, and feeling uptight, tense, 
and shaky.  He expressed concern about his financial 
situation.  The veteran was not forthcoming about his combat 
stressors or events that would have left him with long-term 
trauma.  

The veteran's speed was slow, under pressure and hesitant at 
times.  The examiner commented that the veteran's mood did 
not depict a man who was distressed, despondent, or 
depressed.  His emotional expressions suggested no 
grandiosity, agitation, or labiality.  The examiner observed 
the veteran to be anxious, restless, and tense.  

The veteran was oriented to time, place, and person, with 
functional memory and concentration.  His judgment appeared 
to be adequate for daily activities, but his insight into his 
drinking was poor.  Based on a review of the clinical data, 
the examiner noted the veteran's story regarding his daily 
activities and stressful events oftentimes changes.  The 
administered Millon Clincial Mutiaxial Inventory-II test 
suggested a man who presented a clinical personality pattern 
of dependency.  The examiner offered an Axis I diagnosis of 
anxiety disorder with alcohol dependence.  

In his most recent VA examination in January 2002, the 
veteran reported to the 9 A.M. examination with alcohol on 
his breath.  The veteran denied having had anything to drink 
and refused to take a breathalyzer test.  The veteran 
reported occasional alcohol consumption and denied use of 
other substances.  He had last worked at a concrete foundry 
in 1995 but left after conflicts with a co-worker.  He stated 
that he left jobs because he suffered from anxiety or panic 
attacks.  The veteran dropped out of school in the 8th grade 
and did not recall what he had done between the ages of 15 
and 17.  

The veteran currently resided with his second wife.  His 
daily activities included household chores, taking walks, and 
grocery shopping.  The veteran reported the ability to chat 
with neighbors but noted that he becomes anxious, sweaty, and 
panicky in crowds.  The veteran found it easier to be in 
crowds outside rather than indoors.  

The veteran was able to dine out with his wife without 
problems.  He reported a tumultuous childhood and an abusive 
relationship with his mother.  He also noted that his parents 
were alcoholics.  The veteran had recently been arrested for 
domestic violence against his wife, had a history of two 
arrests for driving while intoxicated, after which his 
license was revoked, and an arrest history from his 20's.

During the examination the veteran maintained good eye 
contact but was very nervous and jumpy.  The examiner noted a 
very strong smell of alcohol on his breath.  The veteran 
denied visual or auditory hallucinations, suicidal or 
homicidal ideation or intent, and history of suicide attempts 
or violent behavior other than his recent arrest for domestic 
violence.  Insight into his problems was limited.  Social 
judgment was good.  The veteran presented a letter dated 
January 2002 from his psychotherapist reporting a panic 
attack in December 2001 during a group session.  While the 
veteran reported concerns about people and his safety, he 
also noted having close friendships.  

The examiner observed that the veteran's abuse of alcohol was 
problematic in making a diagnosis because it masked some of 
the symptoms, exacerbated others, and created some of its own 
symptoms that can mimic psychiatric disorders.  Consequently, 
the examiner could not determine the etiology of the 
veteran's symptomatology as related them and that based on 
the veteran's symptoms, they do not meet the diagnostic 
criteria of PTSD.  Specifically, the veteran's most traumatic 
memory of Vietnam was "getting papers to go to Vietnam" was 
not considered to be an extreme traumatic stressor as 
reported in the DSM-IV.  

The examiner noted that the veteran should be evaluated when 
free from the influence of substances.  The Axis I diagnoses 
were alcohol dependence, panic disorder without agoraphobia, 
and PTSD, by history.  The veteran's Global Assessment of 
Functioning (GAF) score was 65, reflecting impairment in his 
psychological wellbeing and social and occupational 
functioning due to his experiences of anxiety and panic 
attacks


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).

An evaluation of 30 percent is assigned for PTSD whenever 
there is:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
not warranted unless there is:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances 
of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
Id.  

Further, a rating of 100 percent is warranted when there is: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
Id.  

The January 2002 VA examiner, noted the veteran's tendency to 
formulate his responses to fit his purposes.  Other 
examination reports note many inconsistencies and recent 
examiners have doubted that the veteran meets the criteria 
for a diagnosis of PTSD.

While the veteran has exhibited panic attacks they reportedly 
do not occur with any regularity.  He is capable of handling 
a variety of tasks independently and maintains active social 
relationships with family and friends.  As noted previously 
in his most recent VA exam, "no abnormalities of speech of 
thought were noted."  Therefore, it cannot be said that he 
has the abnormal speech patterns contained in the criteria 
for a 50 percent evaluation.

His recent GAF scores have been 60 and 65.  A score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2002).

Regardless of the diagnosis, recent examiners have assigned 
GAF scores indicative of moderate, and most recently, mild 
impairment.  There is no other recent medical evidence of a 
more severe level of disability.  

Examiners have noted that the veteran has not been a reliable 
historian.  Therefore the Board gives greater weight to the 
findings of the medical professionals, and concludes that the 
service-connected psychiatric disability results in mild to 
moderate disability.  As such the evidence is against an 
evaluation in excess of 30 percent for PTSD.



ORDER

An increased rating for PTSD is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

